NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

SATNAM SINGH,                                    No. 12-70108

               Petitioner,                       Agency No. A075-309-978

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Satnam Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and

we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely because the motion was filed over five years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to demonstrate changed

circumstances in India to qualify for the regulatory exception to the time limit for

filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at

988-89. We reject Singh’s contention that the BIA did not consider the country

reports submitted with his motion. See Fernandez v. Gonzales, 439 F.3d 592, 603

(9th Cir. 2006) (petitioner did not overcome the presumption that the BIA

reviewed the record).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-70108